  8:21-cv-00346-RGK-PRSE Doc # 5 Filed: 09/07/21 Page 1 of 1 - Page ID # 76




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JA'MARIO JAMES,

                    Petitioner,                              8:21CV346

       vs.
                                                              ORDER
MICHELLE CAPPS-WILHELM, and
SCOTT FRAKES,

                    Respondents.


      This matter is before the court on Petitioner’s Motion for Leave to Proceed in
Forma Pauperis (“IFP”). (Filing 2.) Habeas corpus cases attacking the legality of a
person’s confinement require the payment of a $5.00 fee. 28 U.S.C. § 1914(a). As
indicated in the court’s records, Petitioner paid the $5.00 fee on September 3 2021.
Accordingly,

       IT IS ORDERED that Petitioner’s Motion for Leave to Proceed IFP (filing 2)
is denied as moot. The next step in this case is for the court to conduct a preliminary
review of the habeas corpus petition in accordance with Rule 4 of the Rules
Governing Section 2254 cases. The court will conduct this review in its normal
course of business.

      Dated this 7th day of September, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
